Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is currently in the electronic record as two sheets.  In the next response, please resubmit the single paragraph on one clean sheet.    Correction is required.  See MPEP § 608.01(b).

The amendment filed 9/8/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The added material which is not supported by the original disclosure nor the provisional application is as follows:
See the two new paragraphs added [page 9, between lines 8-9].  
In the first paragraph, lines 13-14, “the third interaction channel defines a contiguous volume extending in a flow direction from the upstream end to the downstream end”. 
In the first paragraph, last line of pg 1, “the contiguous volume” is recited again. 
In the second paragraph, lines 19-20 of pg 2, “the third interaction channel defines a contiguous volume extending in a flow direction from the upstream end to the downstream end”. 
In the second paragraph, line 22 of pg 2, “the contiguous volume” is recited again. 
  The term “contiguous volume” language constitutes new matter.  
(As a side note, in the second paragraph, line 17, “across the a of the slot die” should be changed to --the slot die--.)
Applicant is required to cancel the new matter in the reply to this Office Action.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
Applicants need to add the language concerning the “the first set of fluid inlets lie in a row at a first height of the slot die across the width of the slot die; wherein the second set of fluid inlets lie in a row at a second height of the slot die across the width of the slot die; and wherein the first height is different than the second height, such that the length of each of the inlet channels of the first set is different than the length of each of the inlet channels of the second set” as recited in new claim 29 to the specification.  
Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 8-10, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification as originally filed fails to teach or suggest “a contiguous volume extending in a flow direction from the upstream end to the downstream end” as now recited in claim 1, lines 17-18.  As well, the specification as originally filed does not teach or suggest “the contiguous volume of the third interaction channel has a converging cross-sectional area from a width of the upstream end to a width of the downstream end, which is smaller than the width of the upstream end” as recited in claim 1, lines 22-24.
The specification as originally filed fails to teach or suggest “narrowing of the third channel width along the primary axis of flow causes interaction between the fist fluid material and the second fluid material that is not disruptive to pattern formation” as recited in claim 2.
The specification as originally filed fails to teach or suggest “a contiguous volume extending in a flow direction from the upstream end to the downstream end” as now recited in claim 5, page 3, lines 3-5.  As well, the specification as originally filed does not teach or suggest “the contiguous volume of the third interaction channel has a converging cross-sectional area from a width of the upstream end to a width of the downstream end, which is 
smaller than the width of the upstream end” as recited in claim 5, page 3, lines 8-12.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 4, “the primary axis” lacks antecedent basis.
                                                       Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

  
Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 8-10, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Parsekian et al (hereinafter “Parsekian”; Extrusion on-demand pattern coating using a hybrid manufacturing process”(NPL) in view of Osada et al (US 8,388,331; newly applied).  
Parsekian provides a slot die having a body with first and second plates (see Fig. 3C; page 2 of NPL), at least two fluid inlets (as shown in Fig. 3C, 8 horizontal fluid inlets), one fluid inlet for feeding first material (PVA) into the slot die and the other fluid inlet for feeding second material (PEDOT:PSS; see pages 2-3 of NPL) into the slot die, and at least two or more channels or cavities (see 8 vertical channels or cavities in Figs. 3A-3C) formed inside of the slot die, one channel for receiving the first material (PVA), and the other channel for receiving second material (PEDOT:PSS), each of the channels having a channel inlet end and channel outlet end, at the outlet which are in communication with an upstream end to a downstream end to an outlet in the slot die wherein a fluid multi-material can be deposited.  The Parsekian apparatus would be configurable to converge materials as evidenced by Fig. 5, IV. The Parsekian apparatus would be configurable to extrude material(s) to effect spreading or coalescence (see Fig. 7 (d)). Parsekian does not explicitly set forth an interaction channel defined by a converging cross-section from the upstream end to downstream end, the interaction channel receiving the first material and the second material, the interaction channel being free of a physical barrier separating flow of the first material and the second material, the interaction channel having a converging cross section from the upstream end to the downstream end with the downstream end being smaller in width that the upstream end.  However, Osada discloses a liquid flow converging device including a coextrusion die having multiple slits or channels which allow for laminar flow of at least first and second materials to converge in an interaction channel (not numbered) free of a physical barrier separating flow of the first material and the second material, the interaction channel having a converging cross section from the upstream end to the downstream end with the downstream end being smaller in width than the upstream end, the first material and the second material converge to form multi-interfaces by the different materials as evidenced by Fig. 6 (see  abstract; col. 6, lines 61-col. 7, line 4).  In light of the teachings of Osada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a converging interaction channel in the Parsekian apparatus in order to establish laminar flow of the first and second fluid materials to converge to form multi-interfaces by different materials.
Regarding claim 2, the apparatus as defined by the combination above would provide for  converging or interaction channel(s) to effect laminar flow.
Regarding claim 5, Parsekian provides a slot die having a body with first and second plates (see Fig. 3C; page 2 of NPL), at least an upper set and a lower set of fluid inlets (as shown in Fig. 3C, 8 horizontal fluid inlets), one set of fluid inlets for feeding first material (PVA) into the slot die and the other set of fluid inlets for feeding second material (PEDOT:PSS; see pages 2-3 of NPL) into the slot die, and at least two or more sets of channels or cavities (see 8 vertical channels or cavities in Figs. 3A-3C) formed inside of the slot die, one set of channels or cavities for the first material (PVA), and the other set of channels or cavities channel for the second material (PEDOT:PSS), each of the channels having a channel inlet end and channel outlet end, at the outlet which are in communication with an upstream end to a downstream end to an outlet in the slot die wherein a fluid multi-material can be deposited.  The Parsekian apparatus would be configurable to converge materials as evidenced by Fig. 5, IV. The Parsekian apparatus would be configurable to extrude material(s) to effect spreading or coalescence (see Fig. 7 (d)). Parsekian does not explicitly set forth an interaction channel defined by a converging cross-section from the upstream end to downstream end, the interaction channel receiving the first material and the second material, the interaction channel being free of a physical barrier separating flow of the first material and the second material, the interaction channel having a converging cross section from the upstream end to the downstream end with the downstream end being smaller in width that the upstream end.  However, Osada discloses a liquid flow converging device including a coextrusion die having multiple slits or channels which allow for laminar flow of at least first and second materials to converge in an interaction channel (not numbered) free of a physical barrier separating flow of the first material and the second material, the interaction channel having a converging cross section from the upstream end to the downstream end with the downstream end being smaller in width than the upstream end, the first material and the second material converge to form multi-interfaces including alternating materials as evidenced by Figs. 6 &9 (see  abstract; col. 6, lines 61-col. 7, line 4; col. 7, lines 18-23).  In light of the teachings of Osada, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a converging interaction channel in the Parsekian apparatus in order to establish laminar flow of the first and second fluid materials to converge to form multi-interfaces including alternating materials.



Regarding claim 8, the apparatus as defined by the combination above would provide for plural channels having laminar flow of materials.
Regarding claim 9, see Parsekian, page 3, under 3.1 Materials, second full paragraph wherein 316 steel is used in making the apparatus. Osada uses stainless steel as well (col. 8, lines 20-28). 
Regarding claim 10, the apparatus as defined by the combination above would provide for scaled alternating stripe pattern between materials because Parsekian recognizes interaction of adjacent beads of material (page 3, 3rd paragraph; Fig. 3).   
Regarding claim 29, Parsekian provides a slot die having a body with first and second plates (see Fig. 3C; page 2 of NPL), at least an upper set and a lower set of fluid inlets (as shown in Fig. 3C, 8 horizontal fluid inlets), one set of fluid inlets for feeding first material (PVA) into the slot die and the other set of fluid inlets for feeding second material (PEDOT:PSS; see pages 2-3 of NPL) into the slot die.  From Fig. 3C, the upper set of fluid inlets appear offset with the lower set of fluid inlets and the upper and lower sets of fluid inlets would also be at different heights.

Response to Arguments
Applicants’ arguments filed 9/8/2022 have been fully considered but they are not persuasive.
Applicants contend that all anticipatory and obviousness rejections based at least on the teachings of Parsekian should be withdrawn because Parsekian does not teach or suggest the invention instantly claimed with detail to the third interaction channel.
In response, the invention as amended and instantly claimed has been rendered obvious because the combined teachings of Parsekian and newly applied, Osada would suggest that use of a converging interaction channel having no physical barrier therein to allow for formation of multi-interfaces of two materials in alternating form is already established in the art (see Osada, Figs. 6 &9; see abstract; col. 6, lines 61-col. 7, line 4; col. 7, lines 18-23).  In addition, there are numerous new matter issues which require resolution.  Respectfully, the invention as claimed has been maintained as being rejected based on obviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
11/8/2022